DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/875,018 (reference application)., in view of “Blewett et al.,” WO 03/026482 (hereinafter Blewett).
Instant application 16/875,025
Claims – 05/15/2020
Co-pending Application 16/875,018
Claims – 05/15/2020
16. A system for identifying an anatomical structure proximate a surgical target site, the system comprising:
a surgical instrument for advancement into a pedicle of a subject’s vertebra;
an ultrasound transducer proximate the surgical instrument;
a controller in communication with the ultrasound transducer, the controller directing signals to the ultrasound transducer; and
a processing means for processing ultrasound signal data generated from the ultrasound transducer into viewable images for viewing on a display.



1. A system for identifying an anatomical structure proximate a surgical target site, the system comprising:
a medical accessory having a distal end;
an ultrasound transducer proximate the distal end of the medical accessory and configured to emit ultrasound signals;
a control unit in communication with the ultrasound transducer, the control unit directing signals to the ultrasound transducer; and
a processor configured to process ultrasound signal data generated from the ultrasound transducer into viewable images for viewing on a display.



Regarding instant claim(s) 16, co-pending reference application claim(s) 1 set(s) forth the above-mapped limitations.
The reference application claim(s) do/does not explicitly set forth the above-underlined limitations of instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 are reciting a surgical instrument (generic) and a pedicle of a subject’s vertebra while co-pending application’s claim recites a medical accessory (species).
The examiner submits that “A medical accessory” in co-pending claim is a “species” of the generic invention of claim 16 of instant application. It has been held that the generic invention is “anticipated” by the “species.”
In the analogous image identification of the tissue field of endeavor, Blewett discloses a surgical instrument used to access a nerve and used in pedicle integrity (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a medical accessory claimed in copending application to be a surgical instrument and to be used in a pedicle of a vertebrae, since such limitations were well known in the art as made obvious by Belwett. One of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the filing of the claimed invention. The motivation would have been to access pedicle integrity before and after pedicle screw placement (abstract), and there was reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-18 and 22-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Goodwin et al.,” US 2003/0078495 (hereinafter Goodwin).
Regarding to claim 16, Goodwin teaches a system for identifying an anatomical structure proximate a surgical target site, the system comprising:
a surgical instrument for advancement into a pedicle of a subject’s vertebra (pedicles and vertebral body [0004]-[0005]);
an ultrasound transducer proximate the surgical instrument (instrument modified to include a transducer [0049]);
a controller in communication with the ultrasound transducer, the controller directing signals to the ultrasound transducer (acoustical generator, transducer input port, transducer emits signals at a defined bandwidth and frequency which is conveyed to and from the input/output connections to the system via the input port [0046]-[0047]); and
a processing means for processing ultrasound signal data generated from the ultrasound transducer into viewable images for viewing on a display (signals are processed by the CPU to generate signals sent to monitor which then displays an image of the tissue the probe is passing [0048]).
Regarding to claims 17-18, and 21-23, Goodwin teaches all limitations of claim 16 as discussed above. 
Goodwin further teaches following limitations: 
Of claim 17, wherein the ultrasound transducer is configured to emit ultrasound signals through at least one of bone, tissue surrounding the bone, nerves adjacent the surgical instrument, and vasculature adjacent the surgical instrument (applying ultrasound energy and acoustical properties of cortical and cancellous bone [0032]-[0033]).
Of claim 18, wherein the ultrasound transducer is further configured to receive ultrasound signals after the ultrasound signals reflect off at least one of the bone, tissue surrounding the bone, nerves adjacent to the surgical instrument, and vasculature adjacent to the surgical instrument ([0026], acoustical properties [0033]).
Of claim 22, wherein the at least two regions of the bone include a cancellous core and a cortical wall of the bone (cortical/cancellous boundary [0005], [0049]).
Of claim 23 wherein boundaries of each of the at least two regions of the bone are displayed in at least one color (cortical interface as a black area and the cancellous tissue as a white area [0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-11, 13-15, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Goodwin,” US 2003/0078495 (hereinafter Goodwin) and “Hering et al.,” US 2004/0092821 (hereinafter Hering). 
Regarding to claim 1, Goodwin teaches a method for guiding surgical instrumentation through anatomy of a subject, the method comprising: 
advancing a surgical instrument through a pedicle of a vertebra of the subject (pedicles and vertebral body [0004]); and while advancing the surgical instrument (real-time feedback[0010]): 
emitting ultrasound signals proximate a surgical instrument equipped with an ultrasound transducer (instruments modified to include a transducer Fig. 6a and Fig. 6b [0049]); receiving the ultrasound signals from the ultrasound transducer ([0032]);
processing the received ultrasound signals (signals are processed [0048]) to identify at least one of a cancellous bone region and a cortical bone region (different acoustic properties of cortical and cancellous bone, present the disparate signals altered by the marked difference in echogenicity of cortical and cancellous bone [0033]-[0034], image indicates the cortical interface as a black area and the cancellous tissue as a white area [0048]); and 
indicating on a display at least one of the cancellous bone region and a cortical bone region relative to the surgical instrument (displaying relationship of the instrument tip with respect to the cortical/cancellous tissue ([0034] and [0053]). 
Goodwin does not explicitly disclose that the relationship is a position and real-time feedback includes a path of the instrument can be adjusted if the instrument is not positioned within a desired path.
However, in the analogous field of endeavor in image-guide navigation, Hering teaches an ultrasound guidance of a manipulation device, wherein position of the device is displayed in an ultrasound image, and selectively changed ([0023] and [0061] Fig. 5a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic image as taught by Goodwin to incorporate teaching of Hering, since displaying a position, guideline and adjusting path was well known in the art as taught by Hering.  One of ordinary skill in the art could have combined the elements as claimed by Goodwin with no change in their respective functions, adding positional guide lines in the images so it can be changed in real-time ([0061]) and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide real time selective change of the instrument path ([0061]), and there was reasonable expectation of success.
Regarding to claims 2, 4-11, and 13-15 Goodwin and Hering together teach all limitations of claim 1 as discussed above. 
Goodwin further teaches following limitations:
Of claim 2, further comprising: while advancing the surgical instrument, processing ultrasound signal data into viewable images for viewing on the display (realtime feedback including a screen creating an image for the surgeon as he creates the channel [0010]).
Of claim 4, wherein a means for emitting ultrasound signals is disposed at a portion of a distal end of the surgical instrument and the method further includes: rotating the surgical instrument while advancing the surgical instrument through the pedicle (hollow drill with a transducer [0049], The examiner notes that drill is rotating as it is used to create a channel within the tissue/bone).

Of claim 5, further comprising: displaying an image that includes different regions of bone proximate the surgical instrument (cortical/cancellous boundary [0005], image indicates cortical interface as a black area and the cancellous tissue as a white area [0048]). 
Of claim 6, wherein the displaying includes distinguishing between the cancellous bone region and the cortical bone region on the image (different acoustical properties of cortical and cancellous bone [0033], [0048]).
Of claim 7, wherein the displaying further includes distinguishing an intermediary 5 bone region from at least one of the cancellous bone region and the cortical bone region (cortical interface [0048])
Of claim 8, wherein the receiving further includes receiving the ultrasound signals after the ultrasound signals reflect off of the at least one of the cancellous bone region and the cortical bone region proximate the surgical instrument (applying and receiving ultrasound as the probe crosses from one type of tissue to another [0032], different acoustical properties [0033]). 
Of claim 9, wherein the processing of the ultrasound signals includes analyzing at least one of a velocity of the ultrasound signals, an amplitude of the ultrasound signals and an attenuation of the ultrasound signals (attenuation, amplitude [0026]). 
Of claim 10, further comprising: determining a characteristic of bone proximate the surgical instrument (measurement of bone thickness, identification of pseudoarthrosis [0011]).
Of claim 11, wherein the determining of the characteristic of the bone includes at least one of a density of the bone, a composition of the bone, a presence of a degeneration of the bone, and a presence of a damage of the bone (bone mineral density [0039], disease [0040], lesion [0044].
Of claim 13, further comprising: monitoring for a breach of the surgical instrument though an outer wall of the pedicle (breach [0005] and [0035])
Of claim 14, further comprising: upon detection of a breach of the surgical instrument through the outer wall of the pedicle, providing a notification that the breach has occurred (alerting the operator of an impending breach [0035]) 
Of claim 15, upon detection of the surgical instrument encountering the cortical bone region during the monitoring, providing a notification that a breach of the outer wall of the pedicle is forthcoming if the path of the surgical instrument is not adjusted (altering the operator of a breach if he were to continue the manipulation at the present trajectory [0035])
Regarding to claim 21, Goodwin teaches all limitations of claim 16 as discussed above.
Goodwin further teaches displaying a relation of the instrument with respect to tissue surrounding a bone, nerves adjacent the surgical instrument, vasculature adjacent the surgical instrument, and at least two regions of the bone (displaying relationship of the instrument tip with respect to the cortical/cancellous tissue ([0034] and [0053]).
Goodwin does not explicitly disclose that the relationship that is displayed in the image is a position and real-time feedback includes a path of the instrument can be adjusted if the instrument is not positioned within a desired path.
However, in the analogous field of endeavor in image-guide navigation, Hering teaches an ultrasound guidance of a manipulation device, wherein position of the device is displayed in an ultrasound image, and selectively changed ([0023] and [0061] Fig. 5a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic image as taught by Goodwin to incorporate teaching of Hering, since displaying a position, guideline and adjusting path was well known in the art as taught by Hering.  One of ordinary skill in the art could have combined the elements as claimed by Goodwin with no change in their respective functions, adding positional guide lines in the images so it can be changed in real-time ([0061]) and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide real time selective change of the instrument path ([0061]), and there was reasonable expectation of success.

Claims 3 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (and Hering) as applied to claims 1 and 16 above, and further in view of “Tanaka et al.,” US 2006/0009681 (hereinafter Tanaka).
Regarding to claims 3 and 19-20, Goodwin (and Hering) discloses all limitations of claims 1 and 16 as discussed above.
Goodwin and Hering do not further explicitly disclose array of transducer and performing circumferential scanning.
However, in the analogous field of endeavor in ultrasound guidance of medical instruments, Tanaka discloses ultrasonic endoscope comprising ultrasonic transducer array has a cylindrical shape ([0057] and [0061] Figs. 6A and 6B shows transducer array 21 arranged in a circular pattern as claimed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic transducer as taught by Goodwin to incorporate teaching of Tanaka, since circular arrangement of transducer array was well known in the art as taught by Tanaka.  One of ordinary skill in the art could have combined the elements as claimed by Goodwin with no change in their respective functions, changing transducer to have circular arrangement of array of transducers, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a circular scanning range of ultrasound imaging ([0017]), and there was reasonable expectation of success.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (and Hering) as applied to claim 1 above, and further in view of “Foley et al.,” US 2005/0240126 (hereinafter Foley).
Regarding to claim 12, Goodwin and Hering together disclose all limitations of claim 1 as discussed above.
Goodwin and Hering do not explicitly teach wherein the processing of the ultrasound signals further includes processing the ultrasound signals to identify a nerve tissue. 
However, in the analogous field of endeavor in ultrasound image guided medical procedures, Foley discloses an ultrasound image of nerve complex ([0129], and [0135]-[0136] Fig. 11A-F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic transducer as taught by Goodwin to incorporate teaching of Foley, since ultrasonic image identification of nerve was well known in the art as taught by Foley.  One of ordinary skill in the art could have combined the elements as claimed by Goodwin with no change in their respective functions, configuring transducer to image a nerve complex, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow monitoring and visualization of nerves and other tissues throughout the treatment process ([0136]), and there was reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Kleffner,” (US2002/0120197) teaches a rotating surgical tool with an ultrasonic transducer embedded in a distal portion of the rotating drill that operates in bone (Figures 1-2 and [0025]-[0027]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793